NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                               Nos. 14-1826 & 14-3799
                                   _____________

                                 FRANCINE COLE,
                                            Appellant in 14-1826

                                          v.

     TOWN OF MORRISTOWN; FORMER MAYOR DONALD CRESITELLO;
  MAYOR TIM DOUGHERTY (Individually and in their capacity as Employees of the
                                  Town of Morristown)
         MORRISTOWN POLICE DEPARTMENT; MATHEW EDWARDS;
 THEODORE JONES; ERIC PETR; VALDAR CHAUDRUC; CLARENCE SOFIELD;
   DEANNA DIETRICH (All Individually and in their Capacity as Employees of the
                             Morristown Police Department)
POLICE CHIEF PETER DEMNITZ (Individually and in his Capacity of Chief of Police)
   JEFF HARTKE (Individually and in his position as the Director of the Morristown
                              Department of Public Works)
     RICK WISE (Individually and in his position as Supervisor of the Morristown
Department of Public Works’ Clinton Street Garage) JOHN FUGGER (Individually and
          in his Capacity as Zoning Officer of the Town of Morristown Zoning
  Department) ST. CLARE’S HOSPITAL; SUMAN L. JALAN; GARY BRENNAN;
                      KIM TELLING (All Individually and in their
 Capacity as Employees, agents and/or Independent Contractors of St. Clare’s Hospital);
                                    DAVID COLE;
                     ANDREA COLE-CAMEL; JOHN DOES 1-15


Town of Morristown, Donald Cresitello, Tim Dougherty, Mathew Edwards,
Theodore Jones, Eric Petr, Valdar Chaudruc, Clarence Sofield, Deanna Dietrich,
                 Peter Demnitz, Jeff Hartke, Rick Wise, John Fugger,
                                                    Appellants in 14-3799


                    On Appeal from the United States District Court
                           for the District of New Jersey
                        (District Court No.: 2-10-cv-04706)
                        District Judge: Honorable William J. Martini


                         Submitted under Third Circuit LAR 34.1(a)
                                  On September 11, 2015


               Before: VANASKIE, SLOVITER, RENDELL Circuit Judges

                             (Opinion filed: September 22, 2015)


                                       O P I N I O N*

RENDELL, Circuit Judge:

         Francine Cole (“Appellant”) appeals the District Court’s grant of summary

judgment in favor of the Town of Morristown, the Morristown Police Department, and

various Morristown police officers and town employees (collectively, “Morristown

Appellees”) and St. Clare’s Hospital and various St. Clare’s Employees (collectively, “St.

Clare’s Appellees”). She also appeals the District Court’s denial of her motion for

reconsideration and her motion to vacate the summary judgment ruling. The Morristown

Appellees appeal the District Court’s denial of their motion for sanctions and fees. We

will affirm all three rulings.


    I.   Background

         Appellant is a 57-year old African-American woman. She lived in Morristown,

New Jersey at 21 Liberty Street, a property owned by the estate of Annie Cole. Appellant


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
was one of several beneficiaries of Annie Cole’s estate, and, as a result, several relatives

claimed an ownership interest in the 21 Liberty Street property.

       On February 18, 2009, Appellant called police and complained that her grand-

nephews, Joseph Cole and George Johnson, should be removed from the residence. The

nephews had been staying at 21 Liberty Street for approximately six days awaiting the

settlement from a life insurance policy. Appellant said that the nephews were living with

a neighbor and she had only invited them to stay intermittently as invited guests.

Appellant told the police that her nephews disrespected her and did not comply with her

requests. The police spoke with Appellant and the nephews and all agreed that the

nephews could stay one more night and then make alternative sleeping arrangements.

       On February 19, 2009, Appellant called police again, complaining that her

nephews should not be at the residence and that their friend Derrick was trespassing.

Joseph Cole told the police that he and Johnson had been living at the house with the

permission of their Aunt, Defendant Andrea Cole-Camel, who was a majority owner of

the house, according to Joseph Cole. The police considered Appellant’s complaint to be

a landlord-tenant dispute and advised that she should pursue landlord-tenant procedures

to evict the nephews. Appellant then accused the police of allowing drug dealers, i.e., her

nephews, to live in her home, of being prejudiced against her and her family, and

allowing drug dealers to live and sell drugs on a nearby road. Appellant also recited

Psalm 91, stating, “[b]ecause thou hast made the Lord, which is my refuge, even the most

High, thy habitation; There shall no evil befall thee, neither shall any plague come nigh

thy dwelling.” (App. 11.)

                                              3
       On February 20, 2009 at 7:19 a.m., Appellant called police and said that her

nephew George Johnson threw water at her while she was praying. When police

questioned Johnson, he said that he was asleep when he heard Appellant start yelling,

“God please remove the evil men from this house, remove their evil spirits.” (App. 12.)

George Johnson denied throwing anything at Appellant and said she was “just crazy.”

(App. 12.) Appellant also reported chest pains caused by muscular strain from moving a

mattress down the stairs. The police called an ambulance to the scene, but Appellant

would not permit the paramedics to take her blood pressure and she refused all medical

treatment.

       Less than 12 hours later, i.e., still on February 20, 2009, Appellant called the

police again complaining that her nephews were stomping on the floor upstairs. She

presented an audio recording of the alleged stomping to the police, but the recording

contained only sounds of Appellant talking and moving. The nephews told the police

that they knew Appellant had received mental health treatment before but they had

“never seen her this bad.” (App. 12.)

       The police then called St. Clare’s Hospital regarding a possible mental health

screening of Appellant. The police reported that Appellant had called the police several

times over a brief time span, had refused medical treatment for chest pain, was behaving

irrationally, and expressed a belief that the police, courts, and her family were conspiring

against her. St. Clare’s sent two mental health screeners, Gary Brennan and Kim Telling,

to 21 Liberty Street. Appellant’s brother and sister, David Cole and Zandra Morgan, also

arrived on the scene. Kim Telling spoke with the nephews and Appellant’s sister. The

                                              4
nephews complained that Appellant had been beating on the door of their apartment with

a stick and, when they refused to open the door, she threw “holy water” at them. (App.

13.) The nephews and sister also said that Appellant had a history of aggressive

behavior, including “going after her sister with a baseball bat,” a history of threatening to

hurt herself, and a history of hospitalizations. (App. 13.) The mental health screeners

noted that Appellant presented with pressured speech and fixed paranoid delusional

thoughts, and they were concerned about Appellant’s refusal to have her blood pressure

taken. They concluded: “Patient is in need of further psychiatric treatment and

stabilization in a hospital setting due to increased symptoms of psychosis, bizarre and

impulsive behaviors that are resulting in patient being a danger to herself and others at

this time.” (App. 13.) They decided to take her to the hospital for a psychiatric

evaluation.

       Appellant testified that she was “forced to go” and that “[t]hey told me they were

taking me to St. Clare’s and I was not free to leave.” (Supp. App. 145.) Telling testified

that Appellant “did not have a right to decline that evaluation.” (Supp. App. 314.) A

psychiatrist evaluated her at the hospital, concluded that she had an adjustment disorder,

and recommended out-patient treatment. Appellant was discharged after six hours.

       Appellant filed suit against the Morristown Appellees, the St. Clare’s Appellees,

and her siblings David Cole and Andrea Cole-Camel. She asserted claims for, inter alia,

violations of her constitutional rights under the First, Fifth, Fourth, Eighth, and

Fourteenth Amendments under § 1983, conspiracy to violate her constitutional rights

under § 1985, failure to stop the violations of her constitutional rights under § 1986,

                                              5
violations of the Americans with Disabilities Act, false arrest, assault and battery, and

violations of her state constitutional rights under the New Jersey Civil Rights Act.

       The Morristown and St. Clare’s Appellees moved for summary judgment. The

District Court granted summary judgment on all claims. It held that the state law claims,

i.e., the false arrest, assault and battery, and New Jersey Civil Rights Act claims, should

be dismissed because the Morristown and St. Clare’s Appellees were entitled to statutory

immunity under New Jersey law for those engaged in a mental health assessment. The

District Court also granted summary judgment on all the federal claims because

Appellees’ actions were reasonable and there was no constitutional violation.

       Appellant filed a motion for reconsideration and a motion to vacate the judgment

pursuant to Federal Rule of Civil Procedure 60. The District Court denied the motions.

The Morristown Appellees filed a motion for sanctions, which the District Court denied

because they failed to file the motion for sanctions before entry of a final judgment and

because the motion did not include an affidavit with itemized expenses.

       Appellant then filed an appeal challenging the grant of summary judgment. The

Morristown Appellees filed a cross-appeal challenging the denial of sanctions.




                                              6
    II.   Analysis1

          We will affirm the District Court’s grant of summary judgment to Appellees on

Appellant’s § 1983 claims because there is no evidence that the Appellees violated

Appellant’s constitutional rights.

          Appellant has not shown a violation of her Fourth Amendment right to be free

from unlawful seizures.2 Even assuming that there was a seizure, Appellant has not

shown that the seizure was unlawful. “[T]he ultimate touchstone of the Fourth

Amendment is ‘reasonableness,’” Brigham City, Utah v. Stuart, 547 U.S. 398, 403

(2006), and it is not unreasonable to temporarily detain an individual who is dangerous to

herself or others. In other words, “the temporary involuntary commitment of those

deemed dangerous to themselves or others qualifies as a ‘special need’ permitting the

state to act without a warrant.” Doby v. DeCrescenzo, 171 F.3d 858, 871 (3d Cir. 1999).

See also Monday v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997) (“The Fourth

Amendment requires an official seizing and detaining a person for a psychiatric

evaluation to have probable cause to believe that the person is dangerous to himself or

others.”).



1
 “We review a district court’s grant of summary judgment de novo. . . .” Viera v. Life
Ins. Co. of N. Am., 642 F.3d 407, 413 (3d Cir. 2011). “This court reviews the District
Court’s denial of attorneys’ fees for abuse of discretion.” P.N. v. Clementon Bd. of
Educ., 442 F.3d 848, 852 (3d Cir. 2006).
2
 We focus on Appellant’s Fourth Amendment claim because it is colorable, unlike her
other constitutional claims, and because it is the only claim that Appellant discussed on
appeal.

                                              7
       There was ample evidence indicating that Appellant was dangerous to herself or

others: her nephews said that they had “never seen her this bad,” she refused medical

treatment for chest pains, her nephews stated that she had been beating on the door of

their apartment with a stick and throwing “holy water” at them, her nephews and her

sister said that Appellant had a history of aggressive behavior, including “going after her

sister with a baseball bat,” and her relatives said she had a history of threatening to hurt

herself and of hospitalizations. (App. 12-13.) Based on this evidence, the police and

mental health screeners had probable cause to believe that Appellant was dangerous and

reasonably took her for a mental health evaluation.3

       Appellant’s state law claims also fail because Appellees are entitled to statutory

immunity. New Jersey law provides immunity for law enforcement and healthcare

workers conducting mental health assessments, mandating that “[a] law enforcement

officer, screening service, outpatient treatment provider . . . acting in good faith . . . who

takes reasonable steps to assess, take custody of, detain or transport an individual for the

purposes of mental health assessment or treatment is immune from civil and criminal

liability.” N.J. Stat. Ann. § 30:4-27.7(a). Appellant tries to circumvent the statutory bar

by arguing that the police and the mental health screeners acted in bad faith, but there is

no evidence of bad faith.


3
 In order for § 1983 claims to apply to non-governmental actors, the Supreme Court has
“insisted that the conduct allegedly causing the deprivation of a federal right be fairly
attributable to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). We
need not determine whether Appellant’s constitutional claims apply to the St. Clare’s
Appellees, who are not governmental actors, because Appellant has not shown that her
Fourth Amendment rights were violated.
                                               8
       We will also affirm the District Court’s judgment on Appellant’s conspiracy,

Americans with Disabilities Act, and injunctive relief claims as she has not adduced any

evidence supporting these claims.

       Because Appellant’s claims are meritless, the District Court properly denied her

motion for reconsideration and her motion to vacate.

       Finally, we will affirm the District Court’s disposition of the Morristown

Appellees’ motion for sanctions and attorneys’ fees. The sanctions motion did not

comply with mandatory requirements. See D.N.J. L. Civ. R. 11.3 (“All applications for

sanctions pursuant to Fed. R. Civ. P. 11 shall be filed with the Clerk prior to the entry of

final judgment . . . .”); N.J. Stat. Ann. § 2A:15-59.1(c) (requiring that an applications for

fees “shall be supported by an affidavit stating in detail,” inter alia, “[t]he nature of the

services rendered, the responsibility assumed, the results obtained, the amount of time

spent by the attorney, any particular novelty or difficulty, the time spent and services

rendered by secretaries and staff, [and] other factors pertinent in the evaluation of the

services rendered”). Because the Morristown Appellees filed their motion after entry of

final judgment and did not include an affidavit outlining their expenses and fees, the

District Court did not abuse its discretion in denying the motion.

       For the foregoing reasons, we will affirm the District Court’s rulings.




                                               9